Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 8/9/21 is acknowledged. Claims 7, 8 and 12-15 are withdrawn from examination without traverse. 

Claim Objections
Claim 6 is objected to because of the following informalities:  grapheme should be replaced with graphene.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
As to claims 2 and 10, it is not clear if “an equidistant expanded shaped” refers to the previously recited expanded shape or a new, different expanded shape.
As to claim 6, it is not clear if the claimed ions are the same or different than the previously recited ions.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Li et al. (US 2018/0143530).
As to claims 1 and 2, Li a discloses an imprint template (fig 30), comprising: a base substrate 11/12a, an imprinting pattern layer 13 and a deformable layer 15; wherein the deformable layer is disposed on a side of the imprinting pattern layer facing away from the base substrate, and a shape of a surface of the deformable layer facing away from the base substrate is identical to an equidistant expanded shape of a shape of a surface of the imprinting pattern layer facing away from the base substrate (fig 30, the deformable layer is configured to have a variable thickness under an external stimulation (para 86, additional external stimulation such as etching capable of changing thickness), wherein the shape of the surface of the deformable layer facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate after the thickness of the deformable layer is changed (fig 30, para 78-97, 112-119).  As to claim 9, para 116 and 82 disclose the base substrate and imprinting pattern layer integrally formed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li.
If it is not taken that Li expressly discloses the base substrate and imprinting pattern are integrally formed, the following rejection is set forth:
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the base substrate and imprinting pattern layer integrally formed as making integral is obvious to one of ordinary skill in the art.  MPEP 2144.04 V(B).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 2 above, and further in view of Walters et al. (US 2017/0179477).

As to claim 3, Li discloses that the deformable layer is an electrode, but stops short of disclosing the deformable layer comprises: a first electrode layer, a second electrode layer, and an intermediate layer therebetween; the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages, and the thickness of the deformable layer is increased under an action of the electric field (fig 1, para 86-91, 124).
Walters discloses a first electrode layer 2, a second electrode layer 3, and an intermediate layer therebetween (fig 1); the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages (para 101, fig 1, 5-7), (fig 1, para 86-91, 124).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Li such that the deformable layer comprises: a first electrode layer, a second electrode layer, and an intermediate layer therebetween; the first electrode layer and the second electrode layer are configured to form an electric field when the first electrode layer and the second electrode layer are applied with different voltages as taught by Walters as such a modification improves the electro-activity of the material (para 89).
Since the structure of Li as modified by Walters is the same composition and structure as claimed by applicant, one would expect the thickness of the modified structure to increase when an electric field is applied. 
As to claims 4 and 5, Walters discloses the intermediate layer comprises an electrolyte layer configured to respectively drive anions and cations contained in the electrolyte layer to respectively move towards the first electrode layer and the second electrode layer under the action of the electric field (para 20-24); the first electrode layer and/or the second electrode layer are/is an ion-embedded layer that may be embedded with ions so as to increase its own thickness (para 24, 90, 108).
As to claim 5-6, the ion embedded layer comprises at least two layers of graphene wherein a gap is provided between two adjacent graphene single-layers in the at least two layers of graphene, so as to be embedded with ions (para 18-19, 88) (note: claim does not require actual embedding of ions).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Ogino et al. (US 2011/0171431).
As to claim 10-11 Li does not disclose an encapsulation layer with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer being located on a side of the deformable layer facing away from the base substrate, and a shape of a surface of the encapsulation layer facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate.
Ogino discloses an imprint template with an encapsulation layer 11 with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer is located on a side of the deformable layer facing away from the base substrate, and a shape of a surface of the encapsulation layer facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate (fig 2e, para 129).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Li with an encapsulation layer 11 with an anti-adhesive agent on the surface of the encapsulation layer facing away from the base substrate; the encapsulation layer is located on a side of the deformable layer facing away from the base substrate, and a shape of a surface of the encapsulation layer on facing away from the base substrate is identical to an equidistant expanded shape of the shape of the surface of the imprinting pattern layer facing away from the base substrate as taught by Ogino as such a modification facilitates release of the template after imprinting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748